In our opinion, all relevant factors duly considered, the awards made to each appellant, both for direct and consequential damages, are sustained by evidence of relevant sales, assessed valuations, the City’s appraisals, and repeated inspections and views of each locus in quo by the trial court, whose determination in each instance should not be disturbed. Full consideration has been given to each appellant’s contention, learnedly and zealously urged by able counsel, that such appellant is entitled to a greater award than that made by the trial court. In relation to each of the claims for consequential damages, the trial court was justified in rejecting such claim as being exaggerated. This is particularly true as to the appellant Paragon Oil Company, Inc., which asserted consequential damages in a large amount upon *969a claim, wholly unsupported by credible evidence, that the best use of that appellant’s property was as a tanker terminal, as distinguished from a barge terminal, to which latter use the appellant had in fact devoted the property since its acquisition. The evidence warranted findings that use of the property as a tanker terminal was not feasible, and that such use was never in fact intended to be made of the property by the appellant Paragon Oil Company, Inc. Present — Hagarty, Johnston, Adel, Taylor and Close, JJ.